Title: To John Adams from Benjamin Rush, 12 October 1779
From: Rush, Benjamin
To: Adams, John


     
      My Dear friend
      Philada: Octobr. 12. 1779
     
     Accept of my thanks for your early and puntual Attention to my letter. I have ever thought myself honoured in your friendship, and shall be happy at all times in cultivating a correspondence with you.
     In your first letter you enquire after the state of our goverment. The best answer I can give to your Question, is that I am Afraid to commit my Opinion of men and measures in our state to writing. I often think of, and sometimes mention to friends that I can trust, a Speech of yours the first time you saw a printed copy of the constitution of Pensylvania. “Good God! (said you) the people of Pensylvania in two years will be glad to petition the crown of Britain for reconcilliation in order to be delivered from the tyranny of their constitution.” The perfection of goverment consists in providing restraints against the tyranny of rulers on the one hand, and the licentiousness of the people on the other. By our constitution we are exposed to all the miseries of both without a single remedy for either. You will hear from some Other Quarters of an insurrection among in our city. The objects of the Mob were unknown or confusedly understood. They were enraged chiefly by liquor. Their leaders abandoned them—and sheltered themselves under their Offices. A battle ensued at the house of Col: Wilson whose only crime was having plead in some cases for the tories. Our Streets for the first time were Stained with fraternal blood. Seven were killed, and 19 wounded. Among the former was a Captain Robt: Campbell who had lost an arm in fighting against the enemies of our country on Staten Island under Genl. Sullivan. He fell in defending Wilson’s house. He was a brave, and most acomplished Officer and gentleman. Since this melancholy Affair we have had a calm in our city. But Every face wears the marks of fear and dejection. We look over our Shoulders, and then whisper when we complain to each Other in the Streets of the times. I feel the slave stealing upon me every day. O! liberty—liberty I have worshipped thee as a Substance, but——A patient calls for me in a hurry, and Obliges me to conclude myself your most Affectionate friend & Hble servt.
     
      Benjn. Rush
     
     
      PS: I have been so very busy for these two past that I have not paid a single visit to any body but to Sick people. I shall not fail of waiting upon the Chevr. De la Luserne and his Secretary, and presenting your compliments and pamphflet to him. I am devoted to the French Alliance. You may see my tho’ts upon this Subject in a piece signed Leonidas published about 2 months ago in Dunlap’s paper. I perfectly agree with you in your plan of prosecuting the War. Congratulations upon your new, and most honourable embassy!
     
    